internal_revenue_service number release date index number ----------------------------- ------------------------- ------------------ -------------------------- ----------------------------- -------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- ---------- ------------- telephone number --------------------- refer reply to cc ita b02 plr-149190-04 date date ------------------------------------------------------ --------------------------- legend taxpayer company foundation --------------------------------------------- state entity date a date b date x date y a b u v w x y z dear --------------- this letter responds to a private_letter_ruling request dated date submitted by your authorized representatives requesting a ruling on the proper treatment under sec_170 of the internal_revenue_code of a proposed contribution of shares of company common_stock to foundation ------ ---------------------------------------------------- -------------------------- ------------- ------- ------- ------------- ------------------------------------------------ ----- --------- --------- --------- -- -- plr-149190-04 requested ruling the shares of company common_stock that taxpayer plans to contribute to foundation are qualified_appreciated_stock within the meaning of sec_170 of the code conclusion the shares of company common_stock that taxpayer plans to contribute to foundation are qualified_appreciated_stock within the meaning of sec_170 of the code our ruling is contingent on company common_stock being regularly_traded on the otcbb on the date of the contribution see sec_1_170a-13 our ruling is also contingent on taxpayer printing out and saving current and historical market quotations for company common_stock as described below in the facts section our ruling is also contingent on current and historical market quotations including quotes open high low and close and volume of trading being as easily accessible without cost on internet site b as it is described below in the facts section on the date of the contribution facts taxpayer is a financial holding_company its principal activity is to provide a wide range of financial products and services to its customers to improve the quality of life for residents in the communities that taxpayer serves foundation was established as a state non-profit organization foundation will provide financial assistance to charitable programs and agencies working within the communities that taxpayer serves foundation is organized and operates as a sec_501 organization and is a private_foundation under sec_509 of the code but is not described in sec_170 foundation qualifies under sec_170 to receive gifts or contributions that are deductible for federal_income_tax purposes taxpayer would like to contribute both cash and shares of common_stock of company a corporation to foundation company is a financial services organization that is traded on the over-the-counter bulletin board otcbb with the stock symbol a as of date a taxpayer owned x shares of common_stock of company which represents y of the shares of common_stock of company taxpayer purchased the shares of common_stock of company more than one year prior to the date of this letter company has approximately u shareholders according to taxpayer other than the number of shareholders company would likely meet the threshold requirements for listing on nasdaq national market or smallcap market plr-149190-04 company common_stock is not subject_to any legal or securities_and_exchange_commission sec restrictions on transferability company common_stock is currently carried by z sponsoring investment firms ie market makers in date x v shares of company common_stock were traded on the otcbb as of the end of date b w shares of company common_stock had been traded in the first seven months of date y according to taxpayer company common_stock is not a speculatively traded volatile issue investors in company hold the stock for its stability of value and dividend income company’s financial condition is closely monitored through independent external audit as well as by banking regulations and audit by entity the shares of company common_stock that taxpayer will contribute to foundation are freely tradable and not subject_to any restriction on transfer imposed by the government or by any private party the shares are not subject_to any such restriction both in the hands of taxpayer and in the hands of foundation the over-the-counter bulletin board the otcbb was established in date by the sec to comply with the penny stock reform act of which mandated that the sec establish an electronic system that met the requirements of section 17b of the securities exchange act in order to facilitate the widespread publication of quotation and last trade information since date investment firms listing shares on the otcbb are required to report trades in all domestic over-the-counter equity securities through the automated confirmation transaction service act within seconds of the transaction according to taxpayer in general an over-the-counter equity security is any equity that is not listed or traded on nasdaq or national security exchanges such as the new york stock exchange nyse or the american stock exchange taxpayer represents that based on general industry terminology company common_stock is an over-the-counter equity security otcbb securities are traded by market makers that enter quotes and execute trades through a closed computer network which is accessed through a nasdaq workstation securities traded on the otcbb include national regional and foreign equity issues warrants units american depository receipts and direct participation programs the otcbb operates as a dealer system as a result all securities quoted on the otcbb must be sponsored by a participating market maker that registers that security with the nasd otc compliance unit along with the required issuer information once approved by the compliance unit the market maker will be notified that it has been plr-149190-04 registered in the security and may enter a quote and commence trading issuers contact an authorized otcbb market maker for sponsorship of a security on the otcbb the otcbb now has many safeguards and is subject_to regulations that were not present when it was created in the otcbb eligibility rule phase-in began on date and was completed in date the eligibility rule requires otcbb companies to be registered with and to disclose their current financial information to the sec banking or insurance regulators in order to be eligible to be traded on the otcbb the objective of the eligibility rule is to protect investors by ensuring that they have access to over-the-counter companies’ current financial information when considering over-the-counter investments during the latter half of and the first half of every company whose securities were quoted on the otcbb was reviewed for compliance with the filing_requirements for publicly disseminated financial statements as a result in excess of big_number companies over half of otcbb issues were delisted and removed from the otcbb nasdaq is in charge of monitoring the filing_status of all otcbb issuers in the event of a filing delinquency nasdaq will disclose that the financial statements on file are not current after days if nasdaq has not been notified that the appropriate filing has been made with the issuer’s regulatory authority the issuer’s security will be removed from the otcbb the market maker that sponsors a security on the system files the application and is obligated to comply with the regulatory requirements also the quotation activity and trade practices of otcbb market makers are further regulated by the national association of securities dealers nasd also the broker dealer firms and stockbrokers that trade otcbb securities ie market makers are subject_to sec trading rules such as sec rule 15g-9 regarding sales practices for low-priced securities otcbb issuers are subject_to many of the provisions of the sarbanes-oxley_act of otcbb issuers that are not in compliance with the requirements of sarbanes- oxley subject their securities to removal from the otcbb the otcbb has recently partnered with standard poor’s to offer an investor relations service standard poor’s company insights is designed to increase an otcbb company’s visibility and disclosure of information to investors analysts bankers researchers and other capital market participants that access www otcbb com this new tool allows access to information on the financial status management and business activities of otcbb companies total trading volume data for all of the securities traded on the otcbb can be found on www otcbb com plr-149190-04 taxpayer represents that the only remaining significant differences between the otcbb and nasdaq or the nyse are fees and listing requirements imposed by nasdaq or the nyse in general these listing requirements prevent micro-cap stocks from eligibility on nasdaq and the nyse thus most companies whose stock is traded on the otcbb are either not large enough to meet the listing requirements or do not want to burden shareholders with the entry and annual listing fees charged for the privilege of being traded on a larger exchange facts concerning availability of market quotations taxpayer represents that market quotations and historical trade data for company common_stock are available through a variety of electronic information sources these sources include several internet financial sites that taxpayer represents are well-known and heavily accessed these sites include yahoo finance tradingcharts com cbsmarketwatch com msn stock quotes nasdaqtrader com and the otcbb website itself www otcbb com at least one of these well-known and heavily accessed sites b maintains daily current and historical quotes for company common_stock from a date in the late 1990s to the present for each business_day b provides historical data that includes the quotes open high low and close and volume of trading access to current and historical quotes for company common_stock on b is available at no charge not even a de_minimis charge to the general_public there is no need to register to have access to the quotes on b there is no need to provide any information other than a stock symbol to have access to current and historical quotes for company common_stock on b company common_stock quotations are also published on the national quotation bureau or the pink sheets the pink sheets are a vendor service that is the publication medium for many over-the-counter securities the pink sheets can be accessed electronically at www pinksheets com market quotations for company stock are not published in a newspaper of national circulation on the day of the proposed contribution by taxpayer of shares of company common_stock to foundation taxpayer will print out current market quotation information on the otcbb for company common_stock from internet site b and print out historical market quotation data on the otcbb including the quotes open high low and close and volume of trading for shares of company common_stock for each business_day of the one year period ending on the date of the proposed contribution taxpayer will save a copy of this data in taxpayer’s records plr-149190-04 law sec_170 of the code allows a deduction for any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_1_170a-1 of the income_tax regulations states that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and paragraph a of sec_1_170a-4 sec_170 of the code provides that in the case of charitable_contributions to or for_the_use_of a private_foundation as defined in sec_509 other than a private_foundation described in sec_170 the amount of the charitable_contribution of property otherwise taken into account under sec_170 is reduced by the amount of gain that would have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of the contribution sec_170 of the code states that sec_170 does not apply to any contribution of qualified_appreciated_stock sec_170 of the code defines qualified_appreciated_stock except as provided in sec_170 to mean any stock of a corporation i for which as of the date of the contribution market quotations are readily available on an established_securities_market and ii which is capital_gain_property as defined in sec_170 sec_170 of the code provides that in the case of any donor the term qualified_appreciated_stock shall not include any stock of a corporation contributed by the donor in a contribution to which sec_170 applies determined without regard to sec_170 to the extent that the amount of the stock so contributed when increased by the aggregate amount of all prior such contributions by the donor of stock in such corporation exceeds percent in value of all of the outstanding_stock of such corporation for purposes of sec_170 an individual shall be treated as making all contributions made by any member of his family as defined in sec_267 sec_170 sec_170 was added to the code by the tax_reform_act_of_1984 publaw_98_369 congress believed that deductibility at full fair_market_value for gifts of appreciated stock to private nonoperating foundations should be permitted in certain situations in which the potential for abuse including overvaluations is minimized h_r rep no 98th cong 2d sess pt pincite to meet the requirement that the stock be stock for which market quotations are readily available on an plr-149190-04 established_securities_market it is not sufficient merely that market quotations for the stock are readily available eg from established brokerage firms rather the market quotations must be readily available on an established_securities_market staff of the joint_committee on taxation general explanation of h_r 98th cong 2d sess sec_170 of the code defines the term capital_gain_property to mean with respect to any contribution any capital_asset the sale of which at its fair_market_value at the time of the contribution would have resulted in gain which would have been long-term_capital_gain sec_1222 of the code defines long-term_capital_gain to mean gain from the sale_or_exchange of a capital_asset held for more than one year if and to the extent the gain is taken into account in computing gross_income sec_1221 of the code defines the term capital_asset to mean property held by the taxpayer whether or not connected with his trade_or_business but does not include stock_in_trade certain property used in a trade_or_business certain property that is the product of the taxpayer's personal efforts accounts or notes receivable certain publications of the united_states government certain commodities derivative financial instruments certain hedging_transactions and certain supplies analysis for stock to be qualified_appreciated_stock it must be described in sec_170 in determining whether the shares of company common_stock that taxpayer plans to contribute to foundation are qualified_appreciated_stock we first consider whether market quotations are readily available on an established_securities_market as required by sec_170 the requirement that market quotations be readily available on an established_securities_market has the same meaning for the purpose of defining qualified_appreciated_stock and in determining when securities are publicly traded so as to exempt a donor from the substantiation requirements of sec_1_170a-13 118_tc_334 the rule for when market quotations are readily available on an established_securities_market for purposes of making such a determination is in sec_1_170a-13 of the regulations sec_1_170a-13 provides that for purposes of sec_1_170a-13 market quotations are readily available on an established_securities_market with respect to a security if plr-149190-04 the security is listed on the new york stock exchange the american stock exchange or any city or regional exchange in which quotations are published on a daily basis including foreign securities listed on a recognized foreign national or regional exchange in which quotations are published on a daily basis the security is regularly_traded in the national or regional over-the-counter market for which published quotations are available or the security is a share of an open-ended investment_company commonly known as a mutual_fund for which quotations are published on a daily basis in a newspaper of general circulation throughout the united_states sec_1_170a-13 provides limitations on the definition of publicly_traded_securities sec_1_170a-13 provides that securities described in sec_1_170a-13 or b are not considered publicly_traded_securities if the securities are subject_to any restrictions that materially affect the value of the securities to the donor or prevent the securities from being freely traded or if the amount claimed or reported as a deduction with respect to the contribution of the securities is different than the amount listed in the market quotations that are readily available on an established_securities_market pursuant to sec_1_170a-13 or b sec_1_170a-13 provides that the fair_market_value of a publicly_traded_security as defined in sec_1_170a-13 is not necessarily equal to its market quotation its average trading price or its face value if any treasury_decision 1988_1_cb_99 date adopted the finalized version of sec_1_170a-13 and it is generally effective for charitable_contributions of property made after date readily available market quotations in this section of our analysis we will determine whether market quotations are readily available for company common_stock as stated above the readily available market quotations requirement has the same meaning for the purpose of defining qualified_appreciated_stock as the definition in sec_1_170a-13 see todd supra since company common_stock is not traded on a stock exchange and company is not an open-ended investment_company company common_stock must meet the requirements of sec_1_170a-13 to be qualified_appreciated_stock that means shares of company common_stock must be regularly_traded in the national or regional over-the-counter market for which published quotations are available emphasis added in the following section of our analysis we will consider the question of whether the national or regional over-the-counter market includes the otcbb here we consider whether company common_stock is regularly_traded and whether published quotations are available plr-149190-04 first we consider the phrase in the regulation regularly_traded based on our review of daily trade data for shares of company common_stock as reported on internet financial sites over the one year period prior to the issuance of this letter we find that shares of company common_stock have been regularly_traded during that one year period next we consider the requirement in the regulation that published quotations are available whether published quotations are available for purposes of sec_170 in the present case depends on whether this requirement is met when as in the present case both current and historical market quotations for shares of company common_stock can be accessed on the internet without charge not even a de_minimis charge by anyone without restriction or the need to supply information other than the stock symbol since sec_1_170a-13 was finalized by t d in the regulation was written before access to the internet was universal and before availability of financial information on the internet was as extensive as now thus the service could not have considered in whether the fact that quotations are available without charge to the general_public on the internet means that published quotations are available the basic issue is whether putting information on the internet without any restrictions on who can access that information means that the information is published for purposes of sec_170 there may be cases in which market quotations for the common_stock of a company are available on the internet for such a short_period that they cannot be considered published for purposes of the regulations such a problem does not arise in the present case however since daily historical market quotations for company common_stock going back several years are available on internet site b in determining whether published quotations are available for purposes of sec_1 170a- c xi a we must analyze whether such a finding is consistent with the intentions of congress when it passed sec_170 as stated above the legislative_history shows that congress intended to limit the qualified_appreciated_stock exception to certain situations in which the potential for abuse including overvaluations is minimized such a potential for overvaluation would be minimized only if the market quotations on the otcbb are a reliable reflection of the fair_market_value of stock traded on the otcbb see sec_1_170a-13 providing that securities described in sec_1_170a-13 shall not be considered publicly_traded_securities if the amount claimed or reported as a deduction with respect to the contribution of the securities is different than the amount listed in the market quotations that are readily available on an established_securities_market pursuant to sec_1 170a- c xi a also the joint_committee report states that to meet the requirement that the stock be stock for which market quotations are readily available on an established_securities_market it is not sufficient merely that market quotations for the stock are readily available eg from established brokerage firms rather the market quotations must be plr-149190-04 readily available on an established_securities_market staff of the joint_committee on taxation general explanation of h_r 98th cong 2d sess in the following section of our analysis we will consider the issue of whether the otcbb is an established_securities_market for purposes of our discussion in this section we will assume that it is in the present case one does not need to go to a broker to get market quotations for company common_stock rather trades in shares of domestic over-the-counter equity securities that are listed on the otcbb are reported through the act within seconds of the transaction and made available to the general_public on the internet site of the otcbb as well as other financial internet sites in determining whether market quotations for shares of company common_stock are published for purposes of sec_1_170a-13 we consider what is consistent with the intention of congress to limit the qualified_appreciated_stock exception to certain situations in which the potential for abuse including overvaluations is minimized making the quotations available on the internet does serve to minimize the potential for abuse because enabling virtually anyone in the world with access to the internet to view current and historical market quotations for company common_stock means that the possibility is maximized that someone would detect a situation in which the market quotations are not reasonable in determining whether market quotations for company common_stock are readily available as required by sec_170 we note the ease with which anyone can access current and historical market quotations on the otcbb internet site and other financial internet sites at least one of these well-known and heavily accessed internet sites b maintains daily current and historical quotes for shares of company common_stock from a date in the late 1990s to the present for each business_day b provides historical data that includes the quotes open high low and close and trade volume access to current and historical quotes for shares of company common_stock on b is available at no charge not even a de_minimis charge to the general_public there is no need to register to have access to the quotes on b there is no need to provide any information other than a stock symbol to have access to current and historical quotes for shares of company common_stock on b therefore market quotations for shares of company common_stock are readily available for purposes of sec_170 established_securities_market next we will determine whether the otcbb is an established_securities_market for purposes of sec_170 e as stated above this requirement has the same meaning for the purpose of defining qualified_appreciated_stock as the definition in sec_1 170a- c xi plr-149190-04 as discussed in the preceding section company common_stock must meet the requirements of sec_1_170a-13 to be qualified_appreciated_stock thus company common_stock must be regularly_traded in the national or regional over-the- counter market for which published quotations are available although this regulation does not state which specific securities market or markets are the national or regional over-the-counter market it has always been accepted that this definition obviously applies to the nasdaq national market compare this to sec_1_170a-13 which mentions the nyse and the american stock exchange by name since sec_1_170a-13 was finalized by t d in and the otcbb was created to comply with the penny stock reform act of the service could not have considered whether the otcbb is an established_securities_market when t d was issued in determining whether the otcbb is an established_securities_market for purposes of sec_170 we must analyze whether a finding that the otcbb is described in sec_1_170a-13 is consistent with the intentions of congress when it passed sec_170 as stated above the legislative_history shows that congress intended to limit the qualified_appreciated_stock exception to certain situations in which the potential for abuse including overvaluations is minimized such a potential for overvaluation would be minimized only if the market quotations on the otcbb are a reliable reflection of the fair_market_value of stock traded on the otcbb this depends on whether under the facts and circumstances there are enough safeguards in how the otcbb operates and how securities traded on the otcbb are regulated that the market quotations on the otcbb can be relied on to reflect the fair_market_value of the securities based on the definitions of over-the-counter markets that taxpayer submitted the otcbb is an over-the-counter market as stated above sec_1_170a-13 does not mention any over-the-counter markets by name since the regulation uses the phrase in the national or regional over-the-counter market it is clear that more than one over-the-counter market can be an established_securities_market for purposes of sec_170 there is still the question however of whether the otcbb is described in sec_1_170a-13 taxpayer points out changes that have been made to the otcbb since its creation in and also points out changes that have been made to regulation of the securities industry as a whole since since sec_170 provides that the determination of whether market quotations are readily available on an established_securities_market is made as of the date of the contribution we look to how the otcbb exists currently to determine whether it is an established_securities_market for purposes of sec_170 under the facts presented by taxpayer we find that the otcbb is an established_securities_market for purposes of sec_170 this finding is consistent with the intent of congress that the exception in sec_170 be limited to those situations in which the potential for abuse including overvaluations can be minimized support for this finding plr-149190-04 is based on the facts and circumstances including among others how the otcbb was created how long it has existed its permanence the rules for listing a stock on the otcbb reporting requirements for trades on the otcbb reporting requirements for companies whose stocks are listed on the otcbb laws and regulations that apply to market makers and how the otcbb is regulated both by the government and by nasdaq capital_gain_property to meet the requirements of sec_170 the shares of company common_stock must be capital_gain_property within the meaning of sec_170 which means that the shares would have to result in long-term_capital_gain if sold at their fair_market_value under sec_1222 long-term_capital_gain results from the sale of a capital_asset held for more than one year taxpayer represents that at the time of the contribution taxpayer will have held the contributed shares of company common_stock for more than one year and will not come within any of the exceptions set forth in sec_1221 in addition taxpayer anticipates that the fair_market_value of the shares of company common_stock on the contribution date will be more than the adjusted_basis based upon taxpayer’s representations we conclude that the shares of company common_stock that will be contributed to foundation represent long-term_capital_gain property within the meaning of sec_170 and taxpayer’s contribution of the shares will meet the requirements of sec_170 since clauses i and ii of sec_170 are met and taxpayer will not contribute more than percent within the meaning of sec_170 of all outstanding_stock of company to foundation we conclude that the shares of company common_stock that taxpayer plans to contribute to foundation are qualified_appreciated_stock within the meaning of sec_170 our ruling is contingent on company common_stock being regularly_traded on the otcbb on the date of the contribution see sec_1_170a-13 our ruling is also contingent on taxpayer printing out and saving current and historical market quotations for shares of company common_stock as described above in the facts section our ruling is also contingent on current and historical market quotations including quotes open high low and close and volume of trading being as easily accessible without cost on internet site b as it is described above in the facts section on the date of the contribution plr-149190-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely clifford m harbourt senior technical reviewer branch income_tax accounting enclosures
